DETAILED ACTION
This communication is in responsive to Application 16/825418 filed on 3/14/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 24-37 and 44-49 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-26, 28-37 44-46 and 48-49 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sampath et al. (hereinafter Sampath) US 8738906 B1. 
Regarding Claim 24, Sampath teaches a method, comprising: 
providing, from a configuration server of a distributed computing environment to a first node of the distributed computing environment, at least a first set of customized traffic classification rules to be applied to network packets (Col. 4, lines 6-25 & Fig. 1; Node 110-1 “first node” may communicate with application server 130 “configuration server of a distributed network” to obtain one or more sets of content associated with a group of categories that are to be used to classify traffic “traffic classification rules.” Note that rules to classify traffic depends on particular type of traffic and policy information “customized.”), 
wherein a particular customized traffic classification rule of the first set is based at least in part on header contents of the network packets (Col. 4, lines 1-25 & Fig. 1; Nodes 110-1 may receive, process, and/or transmit packets traversing network 100. Node 110 may add and/or append (push) information (e.g., headers, trailers, tags, etc.) to incoming and/or outgoing packets. Node 110 may remove and/or extract (pop) information from incoming and/or outgoing packets); 
providing, from the configuration server to a second node of the distributed computing environment, at least a second set of customized traffic classification rules (Col. 4, lines 6-25 & Fig. 1; Node 110-2 “second node” may communicate with application server 130 “configuration server of a distributed network” to obtain one or more sets of content associated with a group of categories that are to be used to classify traffic “traffic classification rules.” Note that the content is customized according to Figs. 7-8), wherein the second set differs from the first set (Col. 4, lines 1-25 & Fig. 1; Rules applied to different packets are different e.g. Node 110 may analyze the sets of content to generate classification metrics associated with the group of categories. Node 110 may analyze content obtained from packets associated with traffic being processed by node 110. Node 110 may also, or alternatively, communicate with content server 140 to obtain (e.g., pre-fetch) content (e.g., a web page, etc.) identified by the packets associated with the traffic (e.g., based on a URL, etc.). Node 110 may use the classification metrics to classify the content based on the classification metrics. Node 110 may process the traffic based on policy information that identifies how the traffic is to be processed based on the classification of the content. Node 110 may identify a particular type of traffic that has not previously been processed by node 110 and/or cannot be classified by node 110 and may obtain, from application server 130, classification metrics that identify how to classify and/or process the traffic); 
initiating a transmission of a first network packet at the first node based at least in part on the first set of customized traffic classification rules (Col. 9, lines 27-44; see decision component 430 that transmit packets according to classification and policy rules. Also see Col. 4, lines 37-64 & Fig.1; Application server 130 and/or node 110 may transmit information, associated with the type of traffic and/or content, to another node 110 that enables the other node 110 to update a classifier associated with other node 110. All or a portion of the functions and/or operations described as being performed by application server 130 may also, or alternatively, be performed by node 110 e.g. node 110 transmit traffic or content that has not been processed to application server 130 according to the rules. Also, Application server 130 may transmit all or a portion of a copy of the repository of content to node 110-1 that enables node 110 to train a classifier associated with node 110-1); 
and initiating a transmission of a second network packet at the second node based at least in part on the second set of customized traffic classification rules (Col. 9, lines 27-44; see decision component 430 that transmit packets according to classification and policy rules. Also see Col. 4, lines 37-64 & Fig.1; Application server 130 and/or node 110 may transmit information, associated with the type of traffic and/or content, to another node 110 that enables the other node 110 to update a classifier associated with other node 110. All or a portion of the functions and/or operations described as being performed by application server 130 may also, or alternatively, be performed by node 110 e.g. node 110-2 transmit traffic or content that has not been processed to application server 130 according to the rules. Also, Application server 130 may transmit all or a portion of a copy of the repository of content to node 110-1 that enables node 110 to train a classifier associated with node 110-1).

Regarding Claim 25, Sampath teaches the method as recited in claim 24, further comprising: providing, to the first node from the configuration server, an indication of a performance constraint for traffic of a first traffic category indicated in the first set of customized classification rules (Col. 9, lines 27-57; Decision component 430 may identify a manner in which traffic is to be processed, by node 110, based on a classification of the content. Decision component 430 may, for example, use policy information to identify one or more ways to process traffic based on which category is assigned to the traffic. In one example, the policy information may indicate that a content filtering operation is to be performed on traffic (e.g., by dropping packets, not processing packets, etc.) that is assigned to a first category (e.g., associated with malicious software, malware, etc.). Additionally, or alternatively, the policy information may indicate that a website filtering operation is to be performed on the traffic (e.g., by blocking access to a website, by not rendering a web page, etc.) that is assigned to a second category (e.g., associated with blacklisted or unauthorized address, such as a URL, URI, etc.)), wherein the transmission of the first network packet is based at least in part on determining that the performance constraint would not be violated by the transmission (Col. 9, lines 27-57; applying policy where some traffic is being prevented from transmission to destination).

Regarding Claim 26, Sampath teaches the method as recited in claim 24, further comprising: receiving, at the configuration server, a programmatic request from the first node, wherein said providing the first set of customized traffic classification rules is responsive to the programmatic request (Col. 4, lines 1-25 & Fig. 1; Node 110 sends a request to application server about how to go about new type of traffic where the server provides customized traffic rules to handle the new type of traffic).

Regarding Claim 28, Sampath teaches the method as recited in claim 24, further comprising: obtaining, at the configuration server, an indication of a detection of a particular network traffic pattern, wherein said providing the first set of customized traffic classification rules is responsive to the indication of the detection (Col. 8, lines 64-67 and Col. 9, lines 1-12; classifier component 420 may analyze the address to determine whether the address matches a pattern of addresses associated with content that is assigned to a particular category. In performing this analysis, classifier component 420 may use a regular expression. For a websites category or a message category, for example, the addresses may match a regular expression of *.com, where "*" represents any character or symbol. Yet another technique may use information regarding a type of content, such as a file type, to identify the category to assign to the analyzed content. For example, the file type may correspond to an executable file, a script, programming code, etc. Content analyzer 420 may assign a legitimate application category or a non-legitimate application category based on the file type, script, programming code, etc. A further technique may use a combination of the above-identified techniques and/or another technique to assign a category to the analyzed content).
Regarding Claim 29, Sampath teaches the method as recited in claim 24, further comprising: collecting one or more metrics from the first node (Col. 4, lines 6-37 & Fig.5; Node 110 may analyze the sets of content to generate classification metrics associated with the group of categories. Node 110 may analyze content obtained from packets associated with traffic being processed by node 110. Node 110 may also, or alternatively, communicate with content server 140 to obtain (e.g., pre-fetch) content (e.g., a web page, etc.) identified by the packets associated with the traffic (e.g., based on a URL, etc.). Node 110 may use the classification metrics to classify the content based on the classification metrics. Node 110 may process the traffic based on policy information that identifies how the traffic is to be processed based on the classification of the content. Node 110 may identify a particular type of traffic that has not previously been processed by node 110 and/or cannot be classified by node 110 and may obtain, from application server 130, classification metrics that identify how to classify and/or process the traffic); and customizing the traffic classification rules of the first set for the first node based at least in part on the one or more metrics (Col. 4, lines 6-37 and Figs. 5-7).

Regarding Claim 30, Sampath teaches the method as recited in claim 24, further comprising: obtaining an indication of an application being run at the first node (Col. 4, lines 6-37 & Fig.5; web application e.g. Node 110 may analyze the sets of content to generate classification metrics associated with the group of categories. Node 110 may analyze content obtained from packets associated with traffic being processed by node 110. Node 110 may also, or alternatively, communicate with content server 140 to obtain (e.g., pre-fetch) content (e.g., a web page, etc.) identified by the packets associated with the traffic (e.g., based on a URL, etc.). Node 110 may use the classification metrics to classify the content based on the classification metrics. Node 110 may process the traffic based on policy information that identifies how the traffic is to be processed based on the classification of the content. Node 110 may identify a particular type of traffic that has not previously been processed by node 110 and/or cannot be classified by node 110 and may obtain, from application server 130, classification metrics that identify how to classify and/or process the traffic); and customizing the traffic classification rules of the first set for the first node based at least in part on the indication of the application (Col. 4, lines 6-37 and Figs. 6-7).

Claim 31-33 are substantially similar to above claims, thus the same rationale applies. 

Regarding Claim 34, Sampath teaches the system as recited in claim 31, wherein the first node comprises at least a portion of one or more of: (a) a switch, (b) a router, (c) a gateway (d) a load-balancer, or (e) a storage device (Col. 4, lines 52-62; Node 110 is switch or router or firewall device).

Claim 35-37, 44-46 and 48-49 are substantially similar to above claims, thus the same rationale applies. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath. 
Regarding Claim 27, Sampath teaches the method as recited in claim 24, wherein the first node comprises at least a portion of a virtualization manager of an instance host of a virtualized computing service (Col. 3, lines 31-67 & Fig. 1; this limitation is obvious to one of ordinary skill in the art because Node 110 may include a network device that transmits traffic (e.g., packets). For example, node 110 may take the form of a routing device, a switching device, a multiplexing device, a firewall device, or a device that performs a combination of routing, switching, security functions, and/or multiplexing functions. In one implementation, node 110 may be a digital device. In another implementation, node 110 may be an optical device. In yet another implementation, node 110 may be a combination of a digital device and an optical device).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use virtualized computing device and service in order to gain savings on cost by not having to buy as many physical devices. Utilizing such teachings enable the system increase efficiency and productivity where downtime is reduces by enhancing resilience in disaster recovery situations at a lower cost (common knowledge). 

Claim 47 is substantially similar to the above claim, thus the same rationale applies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455